Citation Nr: 1031453	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Eligibility for direct payment by the Department of Veterans 
Affairs (VA) of attorney fees from past-due benefits. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from February and March 2009 determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that the appellant (the Attorney) was 
not entitled to direct payment of attorney fees derived from a 
March 2007 Board decision which granted entitlement to service 
connection for a low back disorder as well as for an upper 
respiratory infection with headaches, and the November 2008 RO 
decision which implemented the grants of service connection and 
awarded a 30 percent rating for headaches (claimed as a residual 
of upper respiratory infections with headaches) effective 
February 13, 1997; a 10 percent rating for low back strain with 
congenital spina bifida effective February 13, 1997; and a 20 
percent rating for low back strain with congenital spina bifida 
effective June 5, 2004.


FINDINGS OF FACT

1.  In a February 2005 decision, the Board denied service 
connection for a low back disorder as well as for an upper 
respiratory infection with headaches; this decision was vacated 
pursuant to a Joint Motion for Partial Remand (JMR) that was 
granted by the United States Court of Appeals for Veterans Claims 
(Court) in July 2006.

2.  In conjunction with the appeal, a Declaration of 
Representation and Contingent Fee Contract for Representation 
Before the U.S. Department of Veterans Affairs, was received in 
September 2006, from the Veteran's current representative, the 
Attorney.  

3.  The September 2006 Declaration of Representation and 
Contingent Fee Contract for Representation Before the U.S. 
Department of Veterans Affairs, provided that the Veteran would 
pay a contingent fee equal to thirty percent (30%) of past-due 
benefits awarded, for past-due benefits awarded flowing from 
Attorney's representation of Client; and that the Veteran was 
responsible for the contingent fee unless and until such payment 
was made.

4.  In October 2007, a second amended Declaration of 
Representation and Contingent Fee Contract for Representation 
Before the U.S. Department of Veterans Affairs, was received by 
the Board, from the Veteran's current representative, the 
Attorney.  

5.  The October 2007 Declaration of Representation and Contingent 
Fee Contract for Representation Before the U.S. Department of 
Veterans Affairs, provided that the Veteran would pay a 
contingent fee equal to twenty percent (20%) of past-due benefits 
awarded, for past-due benefits awarded due to or flowing from the 
Attorney's representation of the Veteran and that the Veteran 
authorized and directed VA to withhold 20 percent of past due 
benefits awarded and to make direct payment to Attorney.

6.  In a March 2007 decision, the Board granted entitlement to 
service connection for a low back disorder as well as for an 
upper respiratory infection with headaches.

7.  In a November 2008 decision, the RO implemented the grants of 
service connection and awarded a 30 percent rating for headaches 
(claimed as a residual of upper respiratory infections with 
headaches) effective February 13, 1997; a 10 percent rating for 
low back strain with congenital spina bifida effective February 
13, 1997; and a 20 percent rating for low back strain with 
congenital spina bifida effective June 5, 2004.

8.  The RO determined that direct payment of attorney fees was 
not warranted since the October 2007 Declaration of 
Representation and Contingent Fee Contract for Representation 
Before the U.S. Department of Veterans Affairs, which authorized 
such a payment was not properly furnished to the RO, but was 
rather sent to the Board.


CONCLUSION OF LAW

The criteria for direct payment by VA of attorney fees for past-
due benefits have not been met.  38 U.S.C.A. § 5904(c)(1) (West 
2002 & Supp. 2009); 38 C.F.R. § 14.636(h)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that VA's duties to notify and assist do not 
apply to cases where, as here, the applicant is not seeking 
benefits under Chapter 51 of Title 38 of the United States Code, 
but is instead seeking a decision regarding how benefits will be 
distributed under another Chapter.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).

Historically, in a February 1997 rating decision, service 
connection for a low back disability as well as an upper 
respiratory infection/headaches was denied.  The Veteran 
perfected an appeal to the Board.  In a February 2005 decision, 
the Board denied service connection for a low back disorder as 
well as for an upper respiratory infection with headaches.  The 
Veteran was represented by a service organization at this time.

The Veteran appealed the Board's decision to the Court.  Pursuant 
to a JMR, the Court, in a July 2006 Order, vacated the Board's 
February 2005 decision and remanded the matter to the Board.  In 
conjunction with the appeal, a Declaration of Representation and 
Contingent Fee Contract for Representation Before the U.S. 
Department of Veterans Affairs, was received in September 2006.  
In this document, it stated the following

Attorney's hourly rate is $210 per hour; (H)owever, being 
without resources to pay on an hourly basis, Client enters 
into this contingent-fee contract.  Client agrees to pay a 
contingent fee equal to thirty percent (30%) of past-due 
benefits awarded, for past-due benefits awarded flowing 
from Attorney's representation of Client.  Client is 
responsible for the contingent fee unless and until such 
payment is made.  

The agreement was signed by the Veteran in August 2006 and by the 
Attorney in September 2006.  

In a March 1, 2007 decision, the Board granted entitlement to 
service connection for a low back disorder as well as for an 
upper respiratory infection with headaches.  

In October 2007, another amended Declaration of Representation 
and Contingent Fee Contract for Representation Before the U.S. 
Department of Veterans Affairs, was received.  In this document, 
it stated the following

Attorney's hourly rate is $250 per hour; (H)owever, being 
without resources to pay on an hourly basis, Client enters 
into this contingent-fee contract.  Client agrees to pay a 
contingent fee equal to twenty percent (20%) of past-due 
benefits awarded, for past-due benefits awarded due to or 
flowing from Attorney's representation of Client.  Client 
hereby authorizes and directs the VA to withhold 20 percent 
of past due benefits awarded and to make direct payment to 
Attorney.  

The agreement was signed by the Veteran and the Attorney in 
October 2007.  

In a November 2008 rating decision, the RO implemented the 
Board's grant of service connection and awarded a 30 percent 
rating for headaches (claimed as a residual of upper respiratory 
infections with headaches) effective February 13, 1997; a 10 
percent rating for low back strain with congenital spina bifida 
effective February 13, 1997; and a 20 percent rating for low back 
strain with congenital spina bifida effective June 5, 2004.  

In January 2009, the Attorney requested attorney fees.  

In February 2009, the RO denied the claim because the September 
2006 Declaration of Representation and Contingent Fee Contract 
for Representation Before the U.S. Department of Veterans 
Affairs, did not provide for direct payment to the Attorney by VA 
of any awarded funds and the stated fee of 30 percent exceeded 
the 20 percent threshold.  Thus, the matter of attorney fee 
entitlement was left to be resolved between the Veteran and the 
Attorney.  

The Attorney appealed this determination.  In March 2009, a copy 
of the second Declaration of Representation and Contingent Fee 
Contract for Representation Before the U.S. Department of 
Veterans Affairs, was received at the RO, from the Attorney.  In 
March 2009, the prior determination was continued.  The RO 
indicated that eligibility for direct payment of fees by VA to 
the Attorney was denied because the representative did not comply 
with the provisions of 38 C.F.R. § 14.636(h)(4) (formerly 38 
C.F.R. § 20.609(h)(4)) which states: "In addition to filing a 
copy of the fee agreement with the Office of the General Counsel 
as required by paragraph (g) of this section, the agent or 
attorney must notify the agency of original jurisdiction within 
30 days of the date of execution of an agreement providing for 
the direct payment of fees out of any benefits subsequently 
determined to be past due and provide the agency with a copy of 
the fee agreement."

The Attorney then asserted that the Declaration of Representation 
and Contingent Fee Contract for Representation Before the U.S. 
Department of Veterans Affairs, had been received by the Board in 
October 2007.  He indicated that pursuant to the operating 
procedures with the Board and the Secretary's Office of the 
General Counsel, the fee agreement was duly recorded in VA's 
system and was then at least constructively before VA, including 
the RO.  He requested information regarding when the fee 
agreement was received by the RO and of VA's written (or 
otherwise) operating procedures regarding such agreements.  The 
Attorney also cited to Jaquay v. Principi, 304 F. 3d 1276, 1287 
(Fed. Cir. 2002) which held that the language of 38 C.F.R. § 
20.1001 stating that motions for reconsideration "must be filed 
at the following address" is merely for the administrative 
convenience of the Board.  

A claimant may have attorney representation for the prosecution 
of claims for VA benefits.  38 U.S.C.A. § 5904(a).  An attorney 
may charge a fee for such representation only if specified 
statutory and regulatory criteria are satisfied.  The statutory 
and regulatory criteria pertaining to VA fee agreements changed 
effective June 23, 2008.  See 73 Federal Register 29852-29880.  
Given that the attorney representation in the instant case 
occurred entirely before the effective date of the final rule, 
however, the old statutory and regulatory provisions pertaining 
to payment of attorney fees from past due benefits apply.  See 38 
U.S.C.A. § 5904; 38 C.F.R. § 20.609(c).

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  Such a fee may 
be charged, allowed, or paid in the case of services provided 
after such date only if an attorney is retained with respect to 
such case before the end of the one-year period beginning on that 
date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), provides in 
pertinent part, that an attorney may charge fees only if the 
following conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; and (2) the attorney was retained not later than one 
year following the date on which that Board decision was 
promulgated, (i.e., there was a qualifying fee agreement within 
that time period).  38 C.F.R. § 14.636 (c)(2) (formerly 38 C.F.R. 
§ 20.609(c)); see also In re Mason, 13 Vet. App. 79, 83-86 
(1999).  

Subject to the requirements set forth above, a claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by VA out of any past-due 
benefits awarded as a result of a successful appeal to the Board 
or an appellate court or as a result of a reopened claim before 
VA following a prior denial of such benefits by the Board or an 
appellate court.  Such agreement will be honored by VA only if 
the following conditions are met: (1) the total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (ii) the amount of the 
fee is contingent on whether or not the claim is resolved in a 
manner favorable to the claimant or appellant; and (iii) the 
award of past-due benefits results in a cash payment to a 
claimant or an appellant from which the fee may be deducted.  38 
C.F.R. § 14.636(h)(1) (formerly 38 C.F.R. § 20.609(h)).  

Additionally, the attorney must notify the agency of original 
jurisdiction (the RO) of the existence of the agreement within 30 
days of its execution.  38 C.F.R. § 14.636(h)(4) (formerly 38 
C.F.R. § 20.609(h)(4)).  This portion of the regulation specifies 
the following:

In addition to filing a copy of the fee agreement with the 
Office of the General Counsel as required by paragraph (g) 
of this section, the agent or attorney must notify the 
agency of original jurisdiction within 30 days of the 
execution of the agreement of the existence of the 
agreement providing for the direct payment of fees out of 
any benefits subsequently determined to be past due and 
provide that agency with a copy of the agreement.  

In this case, the Attorney does not contend, nor does the record 
show, that he provided the RO with a copy of the second 
Declaration of Representation and Contingent Fee Contract for 
Representation Before the U.S. Department of Veterans Affairs, 
which permitted direct payment by VA to him.  He sent a copy to 
the RO in 2009.  Rather, he asserts that the RO 
"constructively" had that document under the directives of Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In Bell, the Court held 
that VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record before 
the Secretary and the Board, even where they are not actually 
before the adjudicating body.  However, the Declaration of 
Representation and Contingent Fee Contract for Representation 
Before the U.S. Department of Veterans Affairs, is not a "VA 
generated document," it is an agreement between the Veteran and 
the Attorney.  The Attorney appears to assert that once an entity 
within VA had this document, all parts of VA had notice of its 
existence and contents.  However, this is contraindicated by the 
pertinent regulation.  The regulation is very clear that it is 
the Attorney's responsibility and obligation to furnish copies of 
the fee agreement with two agencies within VA.  There is no 
ambiguity in the regulation allowing for an interpretation that 
one mailing satisfies that responsibility or obligation.  The 
regulation provides that the onus is on the Attorney to notify 
two agencies within VA.  

With regard to Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002), in which the United States Court of Appeals for the 
Federal Circuit determined that a motion for reconsideration of a 
prior Board decision which was misfiled with the RO was subject 
to the doctrine of equitable tolling, this case is 
distinguishable.  In Jaquay, the Veteran (through a non-private 
attorney) filed a motion for reconsideration of a Board decision 
with the RO, rather than with the Board.  The motion was 
eventually forwarded to the Board, but it was not timely upon 
receipt.  The claimant contended that the time limit should have 
been tolled since he filed his motion with VA, although at the 
wrong VA office.  In Jaquay, however, the case dealt with a 
motion for reconsideration made by the Veteran or on behalf of 
the Veteran.  This case does not involve any pleading.  

In addition, in Jaquay, the Federal Circuit found in favor of the 
Veteran, stressed the pro-claimant nature of the VA adjudication 
process, and went to great lengths to provide procedural relief 
to a claimant who relied on the non-adversarial and pro-claimant 
character of the veterans' benefits system.  The Federal Circuit 
indicated that "[w]hen a claim for benefits is before [VA], 
either at the VARO or before the BVA, the relationship between 
the veteran and the government is non-adversarial and 
proclaimant[,] . . . [and] veterans often act pro se or are 
assisted by a veterans' service organization."  The Federal 
Circuit went on to hold there: "In the context of the non-
adversarial, paternalistic, uniquely pro-claimant veterans' 
compensation system[,] . . . the availability of equitable 
tolling . . . should be interpreted liberally with respect to 
filings during the non-adversarial stage of the veterans' 
benefits process." 

In this case, the Veteran is not the claimant.  The Attorney is 
the claimant, and the benefit sought is fee, not a VA benefit.  
The Attorney was filing a document for his benefit, not for the 
benefit of the Veteran.  The "relationship" was not between the 
Veteran and the government.  The Attorney is responsible for 
knowledge of the VA regulations.  He is not afforded the same 
liberal interpretation of equitable tolling or procedural relief 
as a Veteran in the pro-claimant nature of the VA adjudication 
process.  

As the procedural requirements for eligibility for direct payment 
by VA of attorney fees from past-due benefits were not properly 
followed, direct payment by VA is not warranted in this case.  




ORDER

Eligibility for direct payment by VA of attorney fees from past-
due benefits is denied. 



____________________________________________
	L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


